


EXHIBIT 10.5

Date: April 19, 2010




Mr. Ryouji Ueno

JSK Partners, Inc.

6-28-8-901 Shinjuku, Shinjuku-ku Tokyo 160-0022, Japan      




Re: Letter of Intent




Dear Mr. Ueno:




This Letter of Intent sets forth the principal business points for the proposed
acquisition by IA Global, Inc. (“Acquirer”) of Car Planner Co Ltd (“Company”),
from JSK Partners, Inc. (“Seller”) subject to negotiation of definitive
agreements between Acquirer and Seller covering the terms set forth below and
other customary provisions for transactions of this kind.




1.         Acquisition.  On the terms and conditions set forth below, Acquirer
will acquire all 265 shares of the outstanding capital stock of Company owned by
Seller (including all options and warrants to purchase capital stock of Company)
in exchange for IAGI 25,000,000 shares of IAGI valued at $.013 or approximately
$325,000. Critical terms include (i) approval of the Acquisition by the Board of
IAGI, (ii) a lien over the cash account of Car Planner on terms to be
negotiated, and (iii) agreement to customary negative covenants by the Company,
including a prohibition on issuance of new shares, options or warrants by the
Company.




2.         Definitive Agreements.  The parties will endeavor to negotiate
definitive agreements containing the terms set forth in this letter of intent
and in the attached term sheet and negotiate other appropriate terms,
representations, warranties and covenants.




3.         Exclusive Negotiations




(a)  Seller agrees that during the “Exclusivity Period” (as defined below)
neither it nor the Company will, directly or indirectly, through any other,
director, affiliate or agent of Seller or Company or otherwise, solicit,
initiate, entertain or encourage any proposal or offer from any third party
relating to (in a single or series of related transactions) any merger or
consolidation of Company, dissolution of Company or the acquisition of any
assets of or any equity interests in Company outside the ordinary course of
business (each of which shall be considered an “Acquisition”); nor will Seller
participate in any negotiations regarding, or furnish to any person any
information with respect to, or otherwise cooperate with, facilitate or
encourage any effort or attempt by any person to do or seek an Acquisition.
 Seller shall immediately cease and cause to be terminated all such contacts or
negotiations with third parties.


1

--------------------------------------------------------------------------------




(b) As used herein the term “Exclusivity Period” shall mean that time period
beginning on the date of this letter on intent and ending on the termination of
this letter of intent.




(c) If Seller or the Company shall receive an unsolicited written offer relating
to an Acquisition as described in paragraph 3(a), Seller shall Promptly notify
Acquirer of such offer and keep Acquirer informed of the status thereof.




4.         Conduct of Business.   From and after this date until termination of
this Letter of Intent, Seller agrees that the Company will conduct its business
only in the ordinary course of business and consistent with past practice and
will not incur any significant obligations or indebtedness or undertake any
extraordinary transactions with regard to the business or assets without the
prior written consent of the Acquirer.  The Seller specifically agrees that the
Company shall use its reasonable efforts to preserve intact the business
organization of the Company, to keep available the services of its current key
employees and to preserve the good will of those having business relationships
with the Company or its business and that the Company shall not sell or transfer
any assets, accounts or change vendors.




5.         Confidentiality; Access.    Acquirer and Seller will enter into a
confidentiality agreement with respect to the transactions contemplated by this
letter.  Pursuant to the terms of that Confidentiality Agreement, and until this
letter is terminated as provided below, Seller shall provide Acquirer and its
representatives full access at reasonable times to the properties, books and
records of Company, for purposes of conducting such investigations, appraisals
or audits as Acquirer deems reasonably necessary or advisable under the
circumstances.  Acquirer agrees to keep the information it obtains in such
investigation strictly confidential to the extent provided in the
Confidentiality Agreement.




6.         Publicity.     The parties agree to keep this letter of intent and
the proposed transactions and agreements (including drafts of such agreements)
strictly secret and confidential until such time as they mutually agree that a
public announcement shall be made, provided that if in the written opinion of
counsel for either of the parties public disclosure is required under the
federal securities laws, then the consent of the other party shall not be
required.  In all events, the parties shall consult with each other and use all
reasonable efforts to agree on the content and manner of any of any disclosure
permitted or required under this section.  The provisions of this paragraph
shall terminate upon termination of this letter as provided below.




7.         Effect and Enforceability of Letter.  This letter of intent
constitutes merely an outline of the principal intended terms of the proposed
transaction to facilitate the negotiation and preparation of definitive
agreements.  Neither this letter of intent nor any negotiations or
understandings prior to the execution of definitive agreements is intended to be
nor shall such constitute a binding and legally enforceable agreement of the
parties hereto, except for paragraphs 3, 4, 5, 6, 7, 8, 9,


2

--------------------------------------------------------------------------------




11, 12 and 13.  Each party covenants not to institute or participate in any
proceeding seeking to establish a contrary interpretation.  




8.         Injunctive Relief.  It is understood and agreed that money damages
would  not be a sufficient remedy for any breach of the enforceable provisions
of this letter of intent by either party hereto and that the parties shall be
entitled to equitable relief, including injunction and specific performance, as
a remedy for any such breach.  Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the enforceable provisions of
this letter of intent, but shall be in addition to all other remedies available
at law or equity to the non-breaching party.  In the event of litigation
relating to this letter of intent, if a court of competent jurisdiction
determines that any party has breached the enforceable provisions of this letter
of intent, then such party shall pay to the other the reasonable legal fees and
disbursements incurred in connection with litigation relating thereto, including
any appeal there from.




9.         Termination; Effectiveness.  This letter must be accepted by you no
later than April 19, 2010, and, except as provided in this paragraph 9, shall
expire and be of no further force or effect if not accepted by such date.  The
effective date of this letter of intent shall be its acceptance date.  In the
event the parties fail to enter into a Definitive Merger Agreement (as defined
in the attached term sheet) on or before April 19, 2010, the understandings
contained in this letter of intent shall terminate and be of no further force or
effect as of such date, unless extended by mutual agreement of the parties.
Notwithstanding anything to the contrary in this paragraph 9, the provisions of
paragraphs 5, 6, 9, 11, 12 and 13 of this letter of intent shall survive and
shall not terminate.




10.         Closing.  Acquirer and Seller will endeavor to close and consummate
the transactions contemplated herein on or before May 15th, 2010.




11.         Costs. The Parties will be responsible for and bear all of their
respective costs and expenses (including any broker’s, finder’s or investment
banking fees and the expenses of its representatives) incurred at any time in
connection with pursuing or consummating the possible transactions contemplated
herein.    

12.         Termination of Prior Agreements;  Integration.  The binding
provisions of this letter of intent constitute the full and complete agreement
of Acquirer and Seller with respect to the subject matter contained in this
letter of intent and there are no further or other agreements or understandings,
written or oral, in effect between Acquirer and Seller relating to such subject
matter except as expressly referred to herein.

13.         Governing Law.  This letter of intent shall be governed, construed
and interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

(Signature Page Follows)


3

--------------------------------------------------------------------------------




If the foregoing correctly reflects out mutual intentions as a basis for
proceeding toward negotiation of definitive agreements, please so signify by
executing and returning to us the enclosed duplicate copy of this letter of
intent.




 

Sincerely,

 

 

 

 

 

/s/ Mark Scott

 

By: Mark Scott

 

Chief Financial Officer

 

IA Global, Inc.

 

Date: April 19, 2010







AGREED AND ACCEPTED:




Car Planner Co Ltd







/s/ Ryouji Ueno

By: Ryouji Ueno

Representative Director

Date: April 19, 2010




JSK Partners, Inc.










/s/ Keizou Katayori

By: Keizou Katayori

Cheif Operating Officer

Date: April 19, 2010


4

--------------------------------------------------------------------------------